Citation Nr: 0609821	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left shoulder condition 
(dominant), secondary to service-connected shell fragment 
wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to May 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence is at least in equipoise as to 
whether the veteran's left shoulder peritendinitis is the 
result of his service-connected shell fragment wound.  


CONCLUSION OF LAW

Service connection for left shoulder peritendinitis, 
secondary to service-connected shell fragment wound, is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) 
(2005).

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran is service-connected for traumatic arthritis, 
left elbow (dominant) and osteoarthritis, status-post 
shrapnel wound, left middle finger.  He maintains that as a 
result, he now has a disability of the left shoulder.  

Based on a thorough review of the record, the Board finds 
that the evidence for and against the veteran's claim is at 
least in equipoise, and thus service connection for a left 
shoulder disability is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2005).

An October 2001 VA examination report provides a pertinent 
diagnosis of left shoulder strain.  The examiner opined that 
it was impossible to relate the left shoulder condition to 
the shell fragment wound without resort to speculation.  In 
the report of a February 2002 VA examination, the same VA 
examiner stated that the veteran's left shoulder condition 
was probably mild calcific peritendinitis.  The examiner 
stated that it was difficult to relate this to the shell 
fragment wound injury without resort to speculation.  The 
examiner explained that there was no direct injury to the 
left shoulder by the shell fragment and the abnormality was 
probable and mild.  The examiner observed that the veteran's 
VA rheumatologist indicated in a November 2001 outpatient 
treatment report that the veteran's left shoulder findings 
were the direct result of his initial injury in the service.  

The November 2001 outpatient treatment report from the 
veteran's VA rheumatologist notes the results of current 
examination.  The VA rheumatologist stated that the veteran 
had problems with the left shoulder with calcific 
peritendinitis.  These joint changes were the direct result 
of his initial injury while on active duty.  

In a February 2002 VA outpatient treatment report, the 
veteran's VA rheumatologist again provided pertinent 
findings.  He observed that the veteran had problems with 
calcific peritendinitis of the left shoulder with decreased 
range of motion and pain.  He stated that this was all 
secondary to the veteran's combat injuries.  The pertinent 
diagnosis was chronic peritendinitis of the left upper 
extremity and shoulder.  

As the medical opinions for and against the claim are at 
least in equipoise, the benefit of the doubt doctrine applies 
in this case.  Therefore, service connection for a left 
shoulder disability, diagnosed as peritendinitis, is granted.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left shoulder peritendinitis, 
secondary to service-connected shell fragment wound, is 
granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


